Citation Nr: 0714223	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for status post surgical repair and anterior cruciate 
ligament tear as a residual of a left knee injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1982 to April 
1985.      

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California, which denied entitlement to a disability 
evaluation in excess of 10 percent for status post surgical 
repair and anterior cruciate ligament tear as a residual of a 
left knee injury. 


FINDING OF FACT

The service-connected status post surgical repair and 
anterior cruciate ligament tear as a residual of a left knee 
injury is principally manifested by complaints of pain with 
objective findings of flexion to 135 degrees, full extension, 
patellofemoral crepitus, slight laxity, and X-ray evidence of 
degenerative joint disease, without objective evidence of 
subluxation, effusion, locking, ankylosis, dislocation, 
painful motion, weakness, fatigability, incoordination, or 
additional limitation of motion due to functional loss or 
pain. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected status post surgical repair 
and anterior cruciate ligament tear as a residual of a left 
knee injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The RO has rated the service-connected status post surgical 
repair and anterior cruciate ligament tear as a residual of a 
left knee injury under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 10 percent rating is currently assigned for slight 
instability.  In applying the law to the existing facts, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
service-connected left knee disability under Diagnostic Code 
5257.  There objective findings establish slight instability 
or laxity.  There are no objective findings of moderate or 
severe laxity or instability.  The VA examination reports 
dated in June 2004 and May 2005 indicate that physical 
examination revealed slight laxity.  Thus, a higher 
disability evaluation under Diagnostic Code 5257 is not 
warranted.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected left knee disability under Diagnostic Codes 
5260 and 5261.  The record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the left knee disability under 
Diagnostic Code 5260, limitation of flexion of the leg.  VA 
examination demonstrated that flexion of the left knee was to 
135 degrees.  See the VA examination reports dated in June 
2004 and May 2005.  In order for a disability evaluation in 
excess of 10 percent to be assigned under Diagnostic Code 
5260, flexion must be limited to 30 degrees or less.  Thus, 
the Board concludes that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5261.  Repeated VA examination demonstrated that the left 
knee has full extension.  See the VA examination reports 
dated in June 2004 and May 2005.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5261, extension must be limited by 15 degrees 
or more.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that a disability rating in excess of 10 
percent is not warranted for the left knee disability when 
functional loss due to pain, fatigability and incoordination 
is considered.  The record shows that the veteran has 
subjective complaints of pain in the left knee.  An August 
2003 VA treatment record indicates that the veteran reported 
that he had pain in the left knee for one month; he reported 
twisting the knee.  A December 2003 VA treatment record notes 
that the veteran reported that his left knee hurt when the 
weather was bad.  The July 2004 VA treatment record indicates 
that the veteran reported that he had mild pain in the left 
knee with walking.  The May 2005 VA examination report notes 
that the veteran reported having some pain in the left knee 
which has gradually worsened over the years.  The veteran 
reported that he had pain everyday and it was worse at the 
end of the day or after prolonged walking or negotiating 
stairs.  

The VA examination reports dated in June 2004 and May 2005 
indicate that the examiner concluded that the veteran did not 
have any functional loss due to pain, fatigability, weakness, 
or incoordination, and there was no additional limitation of 
motion due to functional loss or pain.  The June 2004 VA 
examination report indicates that the examiner tested for 
DeLuca considerations by extending the knee against 
resistance for over 10 times.  The examiner concluded that 
there was no evidence of fatigability, incoordination, or 
loss of motion after the test.  The examiner noted that the 
left quadriceps muscle and the hamstring muscle had normal 
strength.  Gait was normal.  The same DeLuca test was 
administered at the May 2005 examination.  There was good 
resistance of the knee and there was no evidence of 
fatigability, incoordination, weakness, or loss of range of 
motion.  Motor strength of the left quadriceps and hamstring 
muscle was normal.  Gait was normal.  The examiner 
specifically indicated that motion of the left knee was pain 
free.  The examiner described the range of motion of the left 
knee as normal.  The examiner noted that although the veteran 
had reported that he had more pain at the end of the day, he 
did not run or walk fast, and he had difficulty squatting, 
the examiner concluded that the DeLuca examination was 
negative.  The examiner indicated that the veteran did not 
need a cane for ambulation, he was able to stand and walk for 
reasonable distances, and he could do a flight of stairs.  
Based upon these findings, the Board concludes that there is 
no evidence of additional limitation of flexion or extension 
of the left knee due to pain, functional loss, weakness, 
fatigability, incoordination, or lack of endurance.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of a higher rating due to additional 
disability due to pain, functional loss, weakness, 
fatigability, or incoordination pursuant to 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.   

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  Thus, a rating is 
not warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003.  
Degenerative arthritis of the left was established upon x-ray 
examinations in June 2004.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  As discussed above, a rating in excess of 10 
percent based upon limitation of flexion or extension of the 
left knee is not warranted under Diagnostic Codes 5260 or 
5261.  

The Board finds that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 and VAOPGCPREC 9-98 for 
arthritis and limitation of motion of the left knee under 
Diagnostic Codes 5003 -5261 in addition to the 10 percent 
rating for instability under Diagnostic Code 5257.  As noted 
above, pursuant to VAOPGCPREC 23-97, when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under these codes, there 
is no additional disability for which a rating may be 
assigned.  In VAOPGCPREC 9-98, VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In the present case, the objective evidence shows that the 
veteran has full extension of the left knee and flexion of 
the left knee was to 135 degrees.  Under Diagnostic Code 
5261, flexion must be limited to 60 degrees for a zero 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
The veteran does not meet the requirements for a zero percent 
rating under Diagnostic Codes 5260 and 5261.  Also, as 
discussed in detail above, there is no objective evidence of 
painful motion of the left knee.  The May 2005 VA 
examinations report indicates that the examiner concluded 
that the left knee motion was pain free.  Thus, a compensable 
rating is not warranted for the left knee disability by 
virtue of 38 C.F.R. § 4.59.  Therefore, the Board concludes 
that a separate 10 percent evaluation is not warranted for 
the left knee disability under VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for status post surgical repair and anterior cruciate 
ligament tear as a residual of a left knee injury is not 
warranted.  The preponderance of the evidence is against the 
claim, and the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, prior to the 
initial adjudication of the claim in August 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria in the statement of the case.  The veteran 
was not notified as to element (5), effective date.  The 
Board notes that whatever effective date is assigned by the 
RO is an appealable issue.  Moreover, element (5), effective 
date, is rendered moot via the RO's denial of the increased 
rating.  In other words, any lack of advisement as to that 
element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  Thus, there is no prejudice to the veteran 
in the Board's considering this case on its merits.  The 
record fails to show prejudicial error as to timing or 
content of the VCAA notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from August 2003 to July 2004 have 
been obtained.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in June 2004 and May 2005 to determine the 
nature and severity of the knee disability.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected status post surgical repair 
and anterior cruciate ligament tear as a residual of a left 
knee injury is not warranted, and the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


